SO CO SN DR A BR WO HHO we

Ny NY NH NY NY NY KH HN YN ee
CS IAA KF ON F&F FS Ce RDAaAaRaoaOR ES

Case 3:16-cv-07222-SK Document 124 Filed 10/09/19 Page 1 of 2

MICHAEL S, LAWSON (SBN 048172)

City Attorney

JOSEPH E. BRICK (SBN 253132)

Assistant City Attorney

CITY OF HAYWARD

777 B Street, 4th Floor

Hayward, CA 94541-5007

Tel: (510) 583-4450

Fax: (510) 583-3660

Michael.Lawson@Hayward—ca.gov Joseph.Brick@Hayward-ca.cov

Attorneys for Defendants
City of Hayward, et al.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO DIVISION)

CASE NO.: CV-07222-SK

ROY NELSON III, successor-in-Interest to

Decedent ROY NELSON; ORNELL [Assigned for All Purposes to

STEVENS, individually, Hon. Sallie Kim, Courtroom C, 15" fir]
Plaintiffs,

Vv. STATUS UPDATE RE: SETTLEMENT

CITY OF HAYWARD, et al., TRIAL DATE: Vacated.

Defendants.

 

 

 

 

TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
RECORD:
On September 3, 2019 this Court vacated all trial dates and requested an update on the

status of settlement by October 11, 2019 (Dkt. No. 123). The parties’ joint status update is as

follows:

The parties have reached a settlement and have now finalized the terms of the Settlement
Agreement. Payment is currently being processed by the City. Once the settlement funds are
received, Plaintiffs will file a dismissal of the instant matter. The parties expect for this to occur
within the next sixty (60) days.

Respectfully submitted,

 

Nelson v. City of Hayward, et al. Status Update
Case No. CV-07222-SK -I-

 
Oo CS SI DR WwW B Ww PO we

we NY NY NY NY YY YY NY YP =
e YAAK HH SF 5S GOH RDAaAREaR TS

 

 

Case 3:16-cv-07222-SK Document 124 Filed 10/09/19 Page 2 of 2

DATED: October 8, 2019 LAW OFFICES OF JOHN L. BURRIS

By: /s/ Adante Pointer
Adante Pointer, Esq.
Attorneys for Plaintiffs

DATED: October 8, 2019 MICHAEL S. LAWSON, City Attorney

By: /s/ Joseph Brick
Joseph E. Brick, Assistant City Attorney
Attorneys for City of Hayward & Named Officers

 

Nelson v. City of Hayward, et al. Status Update

Case No. CV-07222-SK -2-

 
